UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-QSB (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-08924 TWL Corporation (Exact name of small business issuer as specified in its charter) Nevada 73-0981865 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 4101 International Parkway, Carrollton, Texas 75007 (Address of principal executive offices) (972) 309-4000 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of
